J-S33002-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    RAJBIR SINGH                               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    WILLIAM MCFADDEN                           :   No. 2584 EDA 2019

             Appeal from the Judgment Entered September 23, 2019
      In the Court of Common Pleas of Philadelphia County Civil Division at
                             No(s): No. 170903356


BEFORE:      DUBOW, J., MURRAY, J., and STEVENS, P.J.E.*

MEMORANDUM BY DUBOW, J.:                           FILED SEPTEMBER 18, 2020

        Appellant, Rajbir Singh, appeals from the September 23, 2019 entry of

Judgment in his favor following a jury trial in this automobile negligence

action. After careful review, we affirm.

        The relevant facts and procedural history are as follows. On October

17, 2016, Appellee, William McFadden, and Appellant were travelling

westbound on Walnut Street in Philadelphia. While driving approximately 15

MPH, Appellee rear-ended Appellant’s vehicle.

        On September 28, 2017, Appellant commenced the instant action

alleging Appellee’s negligence had caused him to sustain injuries, including

herniated discs resulting in neck and back pain. The case proceeded through

discovery and, on March 11, 2019, Appellee filed a pre-trial Motion in Limine.

____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S33002-20



Appellee requested that the trial court limit the proposed testimony of

Appellant’s expert witness Angelo Karakasis, D.C. Appellant intended to call

Dr. Karakasis to testify that his review of Appellant’s MRI and EMG as well as

his knowledge of biomechanical engineering led to the conclusion Appellant’s

injuries had been caused by the accident with Appellee. Appellee argued that

Dr. Karakasis, who was Appellant’s treating chiropractor, lacked the expertise

to testify on the issue of causation. On March 19, 2019, Appellant filed an

Answer to the Motion.

       On May 22, 2019, prior to the start of the jury trial, the trial court held

a hearing on the Motion in Limine.               Dr. Karakasis testified about his

qualifications. In particular, he testified that he is a doctor of chiropractic

medicine. He acknowledged that he is not a licensed medical doctor, a board

certified radiologist, a neurologist, or an orthopedist, and further conceded

that he is not certified to conduct EMG testing, is not licensed to write

prescriptions, and does not hold privileges at any hospital. Additionally, Dr.

Karakasis confirmed that he does not hold a degree in biomechanics and has

not published any literature in the fields of radiology, neurology, orthopedics,

or biomechanics, although he has taken numerous courses in MRI

interpretation, crash traumatology, crash biomechanics, biophysics, and the

clinical correlation of history, physical findings, and MRI images.1 Additionally,



____________________________________________


1 Appellant conceded that he was not offering Dr. Karakasis as an expert in
biomechanics.

                                           -2-
J-S33002-20



Dr. Karakasis stated that he has operated an x-ray lab in his office for the last

30 years.

       After considering the argument and testimony, the trial court ruled that

Dr. Karakasis was not qualified to offer biomechanical testimony. It also ruled

that Dr. Karakasis could not testify regarding causation and MRI and EMG

interpretation, and precluded Dr. Karakasis from testifying as to the

relationship between Appellant’s disc herniations and the accident. The court

specifically found that the interpretation of MRIs and EMGs were not part of

Dr. Karakasis’s licensure as a chiropractor.

       Notwithstanding the trial court’s rulings, Dr. Karakasis nonetheless

testified at trial without objection that Appellant’s spine MRI showed five

herniated disks and that EMG testing revealed nerve damage to Appellant’s

disc at C4-5. Most significant to the issue presented in Appellant’s brief, Dr.

Karakasis opined that the accident caused Appellant’s injuries.2

       The court sustained Appellees’ objections to Dr. Karakasis providing an

opinion as to the cost of any future surgical procedures or, if Appellant’s disc

herniations and protrusions predated the accident, whether such conditions

would have predisposed Appellant to be more likely to be injured in an

accident like the one in question.




____________________________________________


2In particular, Dr. Karakasis testified that Appellant was “injured in this car
accident” and that, to a reasonable degree of chiropractic certainty, “this car
accident caused [Appellant’s] injuries[.]” N.T., 5/23/19, at 140.

                                           -3-
J-S33002-20



      Appellee presented the testimony of two medical doctors: Dr. Sachin

Dheer, a board-certified radiologist with a subspecialty in orthopedic imaging,

and Dr. Howard Levin, a board-certified neurologist. These doctors opined

that the accident did not cause the herniations and protrusions in Appellant’s

spine.

      The jury returned a verdict in Appellant’s favor, concluding that

Appellee’s negligence was a factual cause of harm to Appellant.         The jury

awarded Appellant damages of $500.

      Appellant filed a Post-Trial Motion requesting a new trial on the basis of

the court’s rulings limiting Dr. Karakasis’s testimony. The trial court denied

Appellant’s Motion.

      This appeal followed. Both Appellant and the trial court complied with

Pa.R.A.P. 1925.

      Appellant raises the following issues on appeal:

      1. Did the trial court err and abuse its discretion when it granted
      [Appellee’s] [M]otion in [L]imine and precluded [Appellant’s]
      medical expert and treating chiropractor, Angelo Karakasis, D.C.,
      from testifying that [Appellant’s] disc injuries were caused by the
      subject accident?

      2. Did the trial court err and abuse its discretion when it precluded
      Dr. Karakasis from testifying that the herniations depicted on
      [Appellant’s] spinal MRI studies were caused by the subject
      accident?

      3. Did the trial court err and abuse its discretion when it precluded
      Dr. Karakasis from using [Appellant’s] spinal MRI images as a
      visual trial exhibit to aid in his testimony about [Appellant’s] disc
      herniation injuries even though Dr. Karakasis reviewed the images
      and relied upon them as part of his clinical care of patient?


                                      -4-
J-S33002-20


      4. Did the trial court err and abuse its discretion when it precluded
      Dr. Karakasis from testifying about his own interpretation of
      [Appellant’s] MRI imaging studies?

      5. Did the trial court err and abuse its discretion when it
      struck/precluded Dr. Karakasis’s trial testimony about post-
      doctoral education and credentialing he received concerning MRI
      imaging studies?

      6. Did the trial court err and abuse its discretion when it precluded
      Dr. Karakasis from testifying about the potential future cost of
      [Appellant’s] medical care even though such proffered testimony
      was within the four corners of Dr. Karakasis’s report?

      7. Did the trial court err and abuse its discretion in denying
      [Appellant’s M]otion for [P]ost-[T]rial relief in the nature of a new
      trial, where [Appellant] requested a new trial due to the improper
      preclusion of Dr. Karakasis’s proffered testimony that
      [Appellant’s] spinal disc herniations were caused by the subject
      accident?

Appellant’s Brief at 3-5 (citations to the reproduced record and suggested

answers omitted).

      As a prefatory matter, we note that, although Appellant purports to raise

seven issues on appeal, in the Argument section of his Brief to this Court, he

has presented only two distinct arguments, each with one sub-argument, in

contravention of our Rules of Appellate Procedure.      See Pa.R.A.P. 2119(a)

(providing that “[t]he argument shall be divided into as many parts as there

are questions to be argued[.]”).       Further, Appellant’s argument section

addresses only his claims that the trial court erred in: (1) ruling that Dr.

Karakasis was not qualified to testify to his medical diagnosis that the accident

caused Appellant’s herniated discs; and (2) precluding Dr. Karakasis from

publishing Appellant’s spinal images to the jury as a visual aid. Appellant’s

Brief at 31-48. We address these arguments together.

                                      -5-
J-S33002-20



       When reviewing the denials of a Motion in Limine and a Motion for a New

Trial, “we apply an abuse of discretion standard.” Coughlin v. Massaquoi,

170 A.3d 399, 403-04 (Pa. 2017) (citation omitted).

       We also apply the “abuse of discretion standard when reviewing

evidentiary rulings.”   See Phillips v. Lock, 86 A.3d 906, 920 (Pa. Super.

2014) (applying abuse of discretion standard to evidentiary rulings).

Evidentiary rulings that do not affect the verdict will not provide a basis for

disturbing the jury’s judgment. Detterline v. D’Ambrosio Dodge, Inc., 763

A.2d   935,   938   (Pa.   Super.   2000).     See   also   A.Y.   v.   Janssen

Pharmaceuticals, Inc., 224 A.3d 1, 21 (Pa. Super. 2019) (to reverse the

trial court’s evidentiary ruling, the ruling must have been both erroneous and

harmful).

       The determination of whether a witness has been properly qualified to

give expert witness testimony is vested in the discretion of the trial court.

Yacoub v. Lehigh Valley Medical Assoc., 805 A.2d 579, 591 (Pa. Super.

2002). Pennsylvania Rule of Evidence 702 governs the admission of expert

witness testimony and provides as follows:

       A witness who is qualified as an expert by knowledge, skill,
       experience, training, or education may testify in the form of an
       opinion or otherwise if:

       (a) the expert’s scientific, technical, or other specialized
       knowledge is beyond that possessed by the average layperson;

       (b) the expert’s scientific, technical, or other specialized
       knowledge will help the trier of fact to understand the evidence or
       to determine a fact in issue; and



                                      -6-
J-S33002-20


      (c) the expert’s methodology is generally accepted in the relevant
      field.

Pa.R.E. 702.

      Our standard for qualifying a witness as an expert is a liberal one. Miller

v. Brass Rail Tavern, Inc., 664 A.2d 525, 528 (Pa. 1995).

      The test to be applied when qualifying an expert witness is
      whether the witness has any reasonable pretension to specialized
      knowledge on the subject under investigation. If he does, he may
      testify and the weight to be given to such testimony is for the trier
      of fact to determine. It is also well established that a witness may
      be qualified to render an expert opinion based on training and
      experience. Formal education on the subject matter of the
      testimony is not required, nor is it necessary that an expert be a
      licensed medical practitioner to testify with respect to organic
      matters. It is not a necessary prerequisite that the expert be
      possessed of all of the knowledge in a given field, only that he
      possess more knowledge than is otherwise within the ordinary
      range of training, knowledge, intelligence or experience.

Id. (citations omitted).    “If a witness possesses neither experience nor

education in the subject matter under investigation, the witness should be

found not to qualify as an expert.” Yacob, 805 A.2d at 591 (citation omitted).

      Essentially, Appellant challenges the trial court’s determination that Dr.

Karakasis is not qualified to offer expert causation testimony. In support of

this claim, Appellant cites extensively to the evidence and testimony

presented at the hearing on Appellee’s Motion in Limine pertaining to Dr.

Karakasis’s alleged qualifications as an expert—the same evidence considered

by the trial court in determining that Dr. Karakasis did not qualify as an expert

in the fields of biomechanics or MRI and EMG interpretation. Appellant’s Brief

at 32-33.   Appellant argues that the proffered evidence of Dr. Karakasis’s



                                      -7-
J-S33002-20



education and experience “provide him with ‘more expertise than is within the

ordinary   range   of   training,   knowledge,   intelligence[,]   or   experience’

concerning the cause of post-traumatic disc herniation injuries.” Id. at 35

(citing Freed v. Geisinger Med. Ctr., 910 A.2d 68, 75 (Pa. Super. 2006),

aff’d, 971 A.2d 1202 (Pa. 2009); Miller, 664 A.2d at 528).

      We need not consider whether the trial court erred in precluding Dr.

Karakasis from providing causation testimony or from publishing Appellant’s

spinal injuries to the jury because Appellant has not demonstrated that those

rulings caused him harm. See A.Y., 224 A.3d at 21.

      First, contrary to Appellant’s claims, Attorney Karakasis did testify that

the subject accident caused Appellant’s injuries. See N.T. at 140 (where Dr.

Karakasis responded in the affirmative when asked, “Can you tell this jury to

a reasonable degree of chiropractic certainty, did this car accident cause

[Appellant’s] injuries in the way he presented to you at your office?”).

      Second, the fact that the jury entered a verdict in Appellant’s favor

indicates that after hearing Dr. Karakasis’s testimony and drawing reasonable

inferences from the facts adduced at trial, it did find a causal relationship

between Appellant’s injuries and the accident. Because the jury found that

the accident did, indeed, cause Appellant’s injuries, Appellant was not

aggrieved by the limits the trial court imposed on Dr. Karkasis’s testimony




                                       -8-
J-S33002-20



regarding causation.3 Accordingly, there is no merit to the issues argued on

appeal and we, thus, affirm the Judgment in his favor.4

       Judgment affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/18/20




____________________________________________


3 Although Appellant may be dissatisfied with the amount of damages awarded
to him, he has not challenged the adequacy of the jury’s damages award in
this appeal.
4 On June 25, 2020, Appellee filed an Application for Relief in which he
requested leave to correct a typographical error in Appellee’s Brief. Because
we understood Appellee’s argument despite the typographical error, in light
of our disposition, we deny Appellee’s Application for Relief.

                                           -9-